DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

 Response to Arguments
Applicant’s arguments, see pp. 11, filed 7/5/2022, with respect to the rejections of claims 10-18 under 35 U.S.C. 102(a)(1) and the rejections of claims 1-9 and 19 under 35 U.S.C. 103, have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Shilane.
Shilane teaches an environment consisting of one or more client systems (i.e., first and second client devices) communicatively coupled to each other and to a data storage system (i.e., backup storage service) over network (Shilane: fig. 1, 3:40-45). The data storage system is organized in a tiered storage hierarchy, each tier utilizing different kinds of storage devices with different storage technologies at different locations, including cloud storage (Shilane: 5:44-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to adopt Shilane’s tiered storage hierarchy as the data reduction service in Blount to achieve optimal storage performance cost-effectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blount et al. US patent application 2011/0099200 [herein “Blount”], and further in view of Shilane et al. US patent 8,631,052 [herein “Shilane”].
Claim 1 recites “A method for data file recovery, comprising: receiving, by a backup storage service, a recovery request from a client device, comprising a first file fingerprint for a first data file; identifying, by the backup storage service, a first storage tier and a first file size using the first file fingerprint;”
Blount teaches a data sharing and recovery method providing a data reduction service (i.e., backup storage service). When a data object or file (i.e., first data file) is required by a device (i.e., client device) in the event of data loss, the device may query (i.e., recovery request), using the file fingerprint (i.e., first file fingerprint), its peers to find and retrieve it [0008]. File fingerprint is stored in a reduced-data storage, together with metadata useful in building or providing the file to requesting clients [0031], e.g., file size (i.e., first file size) [0028] and pointer to location (i.e., first storage tier) [0039].
Claim 1 further recites “making, by the backup storage service, a first determination, based on the first storage tier and the first file size, that the first data file fails to satisfy file transfer criteria;”
Blount’s data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether file size is greater than some threshold value. Fingerprint is not generated when size is below (i.e., fails to satisfy) the threshold value, in order to reduce fingerprinting overhead [0028].
Claim 1 further recites “obtaining, by the backup storage service, based on the first determination, a user list comprising a first peer user identifier (ID), wherein the user list is associated with the first data file; identifying, by the backup storage service, first peer client device metadata using the first peer user ID; transmitting, by the backup storage service, in response to the identifying the first peer client device metadata to the client device;”
According to the instant specification [0041], every file is associated with one or more user IDs for one or more client device users (i.e., user list). Examiner interprets this to imply that every client device is identified by a user ID – the device owner (i.e., first peer user identifier).
Claim 1 further recites “issuing by the client device, using the first peer client device metadata, a first file request to a first peer client device, wherein the first file request comprises the first file fingerprint; and”.
Blount broadcasts the need for a data object to all peer devices (i.e., first peer client device), with a query (i.e., first file request) containing the fingerprint of that object (fig. 7, #720; [0063]).
Claim 1 further recites “wherein if in response to the first file request, the client device receives one selected from a group consisting of no response and a request denial, from the first peer client device, the client device issues a second file request to a second peer client device using second peer client device metadata, wherein the second request comprises the first file fingerprint,”
Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls (i.e., second file request) a peer (i.e., second peer client device) who positively responded to the query, to retrieve the queried object using its fingerprint (fig. 7, #750; [0064]). In contrast, peers (i.e., first peer client device) who didn’t respond (i.e., no response), or responded negatively to the query (i.e., denial), are not polled.
Blount does not disclose the limitation on storage tier, nor the limitation “wherein the backup storage service resides in a cloud computing environment, and wherein the client device, the first peer client device, and the second peer client device are operatively connected to each other and do not reside in the cloud computing environment.”
However, Shilane teaches an environment consisting of one or more client systems (i.e., client devices) communicatively coupled to each other and to a data storage system (i.e., backup storage service) over network (Shilane: fig. 1, 3:40-45). The data storage system is organized in a tiered storage hierarchy, each tier utilizing different kinds of storage devices with different storage technologies at different locations, including cloud storage (Shilane: 5:44-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to adopt Shilane’s tiered storage hierarchy as the data reduction service in Blount to achieve optimal storage performance cost-effectively.
Claim 19 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The method of claim 1, wherein the first data file failing to satisfy the file transfer criteria, comprises: the first storage tier meeting a storage tier threshold; and the first file size not exceeding a file size threshold.”
Blount teaches claim 1, where the data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether the size of file is greater than some threshold value. Fingerprint is not generated when size is below (i.e., not exceeding) the threshold value, in order to reduce fingerprinting overhead [0028].

Claim 3 recites “The method of claim 1, further comprising: receiving, from the client device, a recovery notice comprising the first file fingerprint;”
Blount teaches claim 1, and polls (i.e., recovery notice) a peer who positively responded to the query, to retrieve the queried object using its fingerprint (i.e., first file fingerprint) (fig. 7, #750; [0064]). The retrieved object (i.e., first data file) is verified by fingerprint comparison, and stored in local memory (fig. 7, #760-#780; [0064]).
Blount does not disclose the rest of this claim; however, Shilane does.
Claim 3 further recites “obtaining, based on receiving the recovery notice, a file recipe for the first data file using the first file fingerprint;”
Shilane collects file recipes and associated file metadata (i.e., first file fingerprint) from deduplicated data storage systems, where a file recipe consists of a list of fingerprints of data chunks of a file (Shilane: Abstract).
Claim 3 further recites “reconstructing the first data file based on the file recipe; and transmitting, in response to the recovery notice, the first data file to the client device.”
Shilane divides every file into a list of data chunks of equal size, from which the list of data chunk fingerprints (i.e., file recipe) is generated (Shilane: fig. 4; 8:51-60). Conversely, given a list of data chunk fingerprints, the list of data chunks (i.e., first data file) can be reconstructed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to utilize Shilane’s file recipe in Blount for block-level, not file-level, deduplication in order to further improve storage efficiency.

Claim 4 recites “The method of claim 1, wherein the user list further comprises a second peer user ID, wherein the method further comprises: identifying the second peer client device metadata using the second peer user ID; and transmitting, further in response to the recovery request, the second peer client device metadata to the client device.”
Blount teaches claim 1, and broadcasts the need for a data object (i.e., recovery request) to all peer devices (i.e., user list), with a query containing the fingerprint of that object (fig. 7, #720; [0063]). Fingerprints contain a location portion and a name portion (i.e., metadata) [0009]. Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls a peer (i.e., second peer client device) who positively responded to the query, to retrieve the queried object using its fingerprint (fig. 7, #750; [0064]).

Claim 5 recites “The method of claim 1, wherein the recovery request further comprises a second file fingerprint for a second data file, wherein the method further comprises: identifying a second storage tier and a second file size using the second file fingerprint;”
Blount teaches claim 1, where an event may occur that causes loss of all or portions of an instance repository, e.g., a file, which then prompts a disaster recovery process that includes identifying multiple fingerprints of multiple data objects in the lost instance (fig. 7, #740; [0070]). For each identified object (i.e., second data file), Blount broadcasts the need for it (i.e., recovery request) to all peer devices, with a query containing the fingerprint (i.e., second file fingerprint) of that object (fig. 7, #720; [0063]). Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls a peer who positively responded to the query, to retrieve the identified object using its fingerprint (fig. 7, #750; [0064]). File fingerprint is stored in a reduced-data storage, together with metadata useful in building or providing the file to requesting clients [0031], e.g., file size (i.e., second file size) [0028] and pointer to location (i.e., second storage tier) [0039].
Claim 5 further recites “making a second determination, based on the second storage tier and the second file size, that the second data file satisfies file transfer criteria;”
Blount’s data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether file size is greater than some threshold value. Fingerprint is generated when size is above (i.e., satisfies) the threshold value, in order to reduce fingerprinting overhead [0028].
Blount does not disclose the limitation on storage tier, nor the rest of this claim; however, Shilane teaches a data storage system organized in a tiered storage hierarchy, each tier utilizing different kinds of storage devices with different storage technologies at different locations (Shilane: 5:44-61).
Claim 5 further recites “obtaining, based on the second determination, a file recipe for the second data file using the second file fingerprint;”
Shilane collects file recipes and associated file metadata (i.e., second file fingerprint) from deduplicated data storage systems, where a file recipe consists of a list of fingerprints of data chunks of a file (Shilane: Abstract).
Claim 5 further recites “reconstructing the second data file based on the file recipe; and transmitting, further in response to the recovery request, the second data file to the client device.”
Shilane divides every file into a list of data chunks of equal size, from which the list of data chunk fingerprints (i.e., file recipe) is generated (Shilane: fig. 4; 8:51-60). Conversely, given a list of data chunk fingerprints, the list of data chunks (i.e., second data file) can be reconstructed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to adopt Shilane’s tiered storage hierarchy as the data reduction service in Blount, and to utilize Shilane’s file recipe in Blount for block-level, not file-level, deduplication in order to achieve optimal storage performance cost-effectively.

Claim 6 recites “The method of claim 5, wherein the second data file satisfying the file transfer criteria, comprises one selected from a group consisting of: the second storage tier not meeting a storage tier threshold; and the second file size exceeding a file size threshold.”
Blount teaches claim 5, where the data reduction service includes a threshold size filter (i.e., file transfer criteria) to determine whether the size of file is greater than some threshold value. Fingerprint is generated when size is above (i.e., exceeds) the threshold value, in order to reduce fingerprinting overhead [0028].

Claim 7 recites “The method of claim 5, wherein the file recipe comprises an ordered sequence of chunk fingerprints.”
Blount teaches claim 5, but does not disclose this claim; however, Shilane divides every file into a list (i.e., ordered sequence) of data chunks of equal size, from which the list of data chunk fingerprints (i.e., file recipe) is generated (Shilane: fig. 4; 8:51-60).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to utilize Shilane’s file recipe in Blount for block-level, not file-level, deduplication in order to further improve storage efficiency.

Claim 8 recites “The method of claim 1, wherein the recovery request further comprises a user ID for a client device user of the client device, wherein the first storage tier is further identified using the user ID.”
According to the instant specification [0041], every file is associated with one or more user IDs for one or more client device users. Examiner interprets this to imply that every client device is identified by a user ID – the device owner.
Blount teaches claim 1, and stores file fingerprints in a reduced-data storage, together with metadata useful in building or providing the associated files to requesting clients [0031], e.g., file size [0028] and pointer to location (i.e., first storage tier and client device) [0039].

Claim 9 recites “The method of claim 1, wherein the first peer client device metadata comprises a network address associated with a peer client device.”
Blount teaches claim 1, where the data sharing and recovery system consists of multiple peer systems/devices (fig. 8, #810 & #850 & #870) connected through a network, where each device has an address, e.g., IP address (i.e., network address).

Claim 10 recites “A method for data file recovery, comprising: detecting a trigger event for a recovery operation targeting a first data file; identifying a first file fingerprint for the first data file;”
Blount teaches a data sharing and recovery method providing a data reduction service (i.e., backup storage service). An event may occur that causes loss of all or portions of an instance repository, e.g., a file, which then prompts (i.e., triggers) a disaster recovery process (i.e., operation) that includes identifying the fingerprints (i.e., first file fingerprint) of data objects (i.e., first data file) that correspond to the lost instance [0070].
	Claim 10 further recites “issuing, to a backup storage service, a recovery request comprising the first file fingerprint; and receiving, in response to the recovery request, a first peer client device metadata from the backup storage service; issuing, using the first peer client device metadata, a first file request to a first peer client device, wherein the first file request comprises the first file fingerprint; and”.
Blount broadcasts the need for a data object (i.e., recovery request) to all peer devices (i.e., first peer client device), with a query (i.e., first file request) containing the fingerprint of that object (fig. 7, #720; [0063]). Fingerprints contain a location portion and a name portion (i.e., metadata) [0009].
Claim 10 further recites “wherein if in response to the first file request, one selected from a group consisting of no response and a request denial is received from the first peer client device, a second file request is issued to a second peer client device using second peer client device metadata, wherein the second request comprises the first file fingerprint,”
Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls (i.e., second file request) a peer (i.e., second peer client device) who positively responded to the query, to retrieve the queried object using its fingerprint (fig. 7, #750; [0064]). In contrast, peers (i.e., first peer client device) who didn’t respond (i.e., no response), or responded negatively to the query (i.e., denial), are not polled.
Claim 10 further recites “wherein the backup storage service resides in a cloud computing environment, and wherein the first peer client device and the second peer client device are operatively connected to each other and do not reside in the cloud computing environment.”
Blount does not disclose this limitation; however, Shilane teaches an environment consisting of one or more client systems (i.e., client devices) communicatively coupled to each other and to a data storage system (i.e., backup storage service) over network (Shilane: fig. 1, 3:40-45). The data storage system is organized in a tiered storage hierarchy, each tier utilizing different kinds of storage devices with different storage technologies at different locations, including cloud storage (Shilane: 5:44-61).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Blount with Shilane. One having ordinary skill in the art would have found motivation to adopt Shilane’s tiered storage hierarchy as the data reduction service in Blount to achieve optimal storage performance cost-effectively.

Claim 11 recites “The method of claim 10, further comprising: receiving, in response to the file request, the first data file from the first peer client device; and storing the first data file to compete a recovery of the first data file.”
Blount broadcasts the need for a data object to all peer devices, with a query (i.e., file request) containing the fingerprint of that object (fig. 7, #720; [0063]). Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls a peer (i.e., first peer client device) who positively responded to the query, to retrieve the queried object (i.e., first data file) using its fingerprint (fig. 7, #750; [0064]).

Claim 12 recites “The method of claim 10, wherein the second peer client device metadata is received from the backup storage service in response to the recovery request.”
Blount’s data reduction service (i.e., backup storage service) broadcasts the need for a data object (i.e., recovery request) to all peer devices, with a query containing the fingerprint (i.e., metadata) of that object (fig. 7, #720; [0063]). Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls a peer (i.e., second peer client device) who positively responded to the query, to retrieve the queried object using its fingerprint (fig. 7, #750; [0064]).

Claim 13 recites “The method of claim 12, further comprising: receiving, in response to the second file request, one selected from the group consisting of the no response and the request denial, from the second peer client device;”
Blount broadcasts the need for a data object to all peer devices, with a query containing the fingerprint of that object (fig. 7, #720; [0063]). Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls (i.e., second file request) a peer (i.e., second peer client device) who positively responded to the query, to retrieve the queried object using its fingerprint (fig. 7, #750; [0064]). In contrast, peers who didn’t respond (i.e., no response), or responded negatively to the query (i.e., denial), are not polled.
Claim 13 further recites “issuing, based on receiving one selected from the group in response to the second file request, a recovery notice to the backup storage service, wherein the recovery notice comprises the first file fingerprint; receiving, in response to the recovery notice, the first data file from the backup storage service; and storing the first data file to complete a recovery of the first data file.”
Blount polls a peer (i.e., recovery notice) who positively responded to the query, to retrieve the queried object using its fingerprint (i.e., first file fingerprint) (fig. 7, #750; [0064]). The retrieved object (i.e., first data file) is verified by fingerprint comparison, and stored in local memory (fig. 7, #760-#780; [0064]).

Claim 14 recites “The method of claim 12, further comprising: receiving, in response to the second file request, the first data file from the second peer client device; and storing the first data file to complete a recovery of the first data file.”
Blount broadcasts the need for a data object to all peer devices, with a query containing the fingerprint of that object (fig. 7, #720; [0063]). Blount polls (i.e., second file request) a peer (i.e., second peer client device) who positively responded to the query, to retrieve the queried object using its fingerprint (fig. 7, #750; [0064]). The retrieved object (i.e., first data file) is verified by fingerprint comparison, and stored in local memory (fig. 7, #760-#780; [0064]).

Claim 15 recites “The method of claim 10, wherein the recovery operation further targets a second data file, wherein the recovery request further comprises a second file fingerprint for the second data file, wherein the method further comprises: receiving, further in response to the recovery request, the second data file from the backup storage service; and storing the second data file to complete a recovery of the second data file.”
Blount teaches claim 10, where an event may occur that causes loss of all or portions of an instance repository, e.g., a file, which then prompts a disaster recovery process that includes identifying multiple fingerprints of multiple data objects in the lost instance (fig. 7, #740; [0070]). For each identified object (i.e., second data file), Blount broadcasts the need for it (i.e., recovery request) to all peer devices, with a query containing the fingerprint (i.e., second file fingerprint) of that object (fig. 7, #720; [0063]). Blount records positive and negative responses from the peers (fig. 7, #736; [0063]), and then polls a peer who positively responded to the query, to retrieve the identified object using its fingerprint (fig. 7, #750; [0064]).

Claim 16 recites “The method of claim 10, wherein the first peer client device metadata comprises a network address associated with a peer client device.”
Blount’s data sharing and recovery system consists of multiple peer systems/devices (fig. 8, #810 & #850 & #870) connected through a network, where each device has an address, e.g., IP address (i.e., network address).

Claim 17 recites “The method of claim 10, wherein the recovery request further comprises a user identifier (ID) for a client device user, wherein the first data file belongs to the client device user.”
According to the instant specification [0041], every file is associated with one or more user IDs for one or more client device users. Examiner interprets this to imply that every client device is identified by a user ID – the device owner.
Blount stores file fingerprints in a reduced-data storage, together with metadata useful in building or providing the associated files (i.e., first data file) to requesting clients [0031], e.g., file size [0028] and pointer to location (i.e., first storage tier and client device) [0039].

Claim 18 recites “The method of claim 17, wherein the trigger event is initiated by the client device user.”
In Blount, when a data object or file is required by a device (i.e., client device) in the event of (i.e., triggered by) data loss, the device may initiate a query to its peers, using the file fingerprint, to find and retrieve it [0008].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Xu et al. US patent 8,949,208 teaches techniques for data migration between storage tiers using fingerprint index in a cloud environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163